CARBON MATERIAL AND NONAQUEOUS SECONDARY BATTERY USING CARBON MATERIAL
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-8 are pending, wherein claims 1 and 8 are amended. Claims 1-8 are being examined on the merits in this Office action.
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 8 and September 6, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yukari et al. (TW 201402457 A, whose English machine translation is being used for citation purposes, hereafter Yukari). 
Regarding claim 1, Yukari teaches a method for manufacturing a composite carbon material (See, e.g., Abstract) for a non-aqueous secondary battery (See at least Title and Abstract) comprising granulating a bulk mesophase artificial graphite particle (as “graphite material C” mentioned in Abstract, see [0063]) and a natural graphite particle (as “graphite material B” mentioned in Abstract, see [0052]) in the presence of a granulating agent (e.g, [0120]: “a dispersion medium”),
wherein granulating the bulk mesophase artificial graphite particle and the natural graphite particle comprises application of mechanical energy caused by a compression force and a shear force (e.g., [0205]), and
wherein the granulating agent is a liquid during the application of the mechanical energy (See, e.g., [0121]).
As to the limitation “to obtain the composite carbon material having an average circularity of 0.9 or greater”, the instant invention defines a circularity as:

    PNG
    media_image1.png
    74
    336
    media_image1.png
    Greyscale

Clearly the circularity is related to an actual peripheral length and a peripheral length of an equivalent circle. In this respect, Yukai discloses that the shape of graphite material B (i.e., natural graphite) can be changed (e.g., [0052]-[0053]) and the size of graphite material B particles can be adjusted to be 1% or more and 85% or less of the particle size of graphite material C (i.e., artificial graphite) (e.g., [[0016] and [0056]). As such, assuming the particle size of graphite material C is fixed, one of ordinary skill in the art would have readily adjusted the size and/or shape of graphite material B. As a result, the actual peripheral length and a peripheral length of the equivalent circle of graphite material B would have been accordingly adjusted, which leads to the adjustment of the actual peripheral length and a peripheral length of the equivalent circle of the composite carbon material. Based on the above formula, an average circularity of 0.9 or greater of the composite carbon material as claimed would have been achieved by one of ordinary skill in the art through routine experimentation.
In addition, the limitation “having an average circularity of 0.9 or greater” represents a shape change of the particles of the composite carbon material. However, absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Yukai teaches the method according to claim 1, and further the instantly claimed “a contact angle [Symbol font/0x71] of the granulating agent with highly ordered pyrolytic graphite (HOPG) is less than 90[Symbol font/0xB0] ” represents a wettability property of the granulating agent. Since Yukai teaches the same granulating agents, such as tar, water, etc. ([0099]), as those disclosed in the instant specification ([0452]), the claimed wettability property is necessarily present. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are inherently present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In addition, it is submitted that a wettability property of a composition depends on neither a method nor a contact angle measuring device by which the wettability property is measured, since the wettability property is inherent. As such, the limitations presented in the last paragraph of claim 2 is patentably indistinguishable from Yukai.  
Regarding claims 3-4, Yukai teaches the method according to claim 1. Since Yukai teaches the same granulating agent, such as tar, water, etc., as that listed in the instant specification (PgPub [0452]). The claimed viscosity property in claims 3-4 is necessarily present.  Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 5, Yukai teaches the method according to claim 1, wherein the natural graphite particle is squamous natural graphite (See, e.g., “squamous graphite material B” in Abstract; graphite material B may be natural graphite, [0052]).
Regarding claim 6, Yukai teaches the method according to claim 1, further comprising baking the granulated composite carbon material (See, e.g., [0120] and [0205]: “heat treatment”).
Regarding claim 7, Yukai teaches the method according to claim 1, wherein a temperature of the granulating is from 20 [Symbol font/0xB0]C to 700 [Symbol font/0xB0]C (at least: [0103]-[0104]), overlapping the range of 0 [Symbol font/0xB0]C to 250 [Symbol font/0xB0]C” as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yukai, as applied to claim 1 above, and further in view of Lecher et al. (US 2752097, hereafter Lecher).
Regarding claim 8, Yukai teaches the method according to claim 1. Yukai discloses lots of apparatus for granulating ([0064]), but is silent on a rotor having a plurality of blades in a casing to provide mechanical energy for granulating, as claimed. However, granulating a material using an apparatus having a rotor as claimed is well-known in the art. For instance, Lecher discloses an apparatus having a plurality of blades in a casing is employed for granulating to achieve particles with desired sizes (See at least: claim 15 and Abstract of Lecher). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed a rotor having a plurality of blades in a casing to provide mechanical energy for granulating, since applying a known technique (in this case, Lecher’s granulating method using the apparatus containing a rotor having a plurality of blades in a casing) to a known device (method, or product) ready for improvement to yield predictable results is prima facie obvious. It is predictable to use Lecher’s apparatus for granulating Yukai’s composite carbon material with expectation of success.
As to the claimed rotating speed, Lecker discloses that the speed may be 25000 feet per minute or less (See, e.g., column 4, lines 1-14), corresponding to about 127 m/sec or less, which overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above. In addition:
In response to the arguments with respect to the average circularity being set to 0.9 or greater, it is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” De Blauwe, 736 F.2d at 705, 222 USPQ at 196.
Other arguments regarding dependent claims are based on the deficiency of claim 1. Since the rejection of claim 1 is proper, these arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727